Citation Nr: 0113111	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  97-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a closed 
head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 27, 1979, to 
December 17, 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied a claim by the veteran seeking 
entitlement to service connection for residuals of a closed 
head injury.  In July 1999, the Board remanded the case for 
further development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's DD Form 214 reflects active service from 
June 27, 1979, to December 17, 1982.

3.  The veteran was on appellate leave from October 14, 1981, 
to December 17, 1982.  

4.  On December 18, 1982, the veteran was involved in a motor 
vehicle accident as of result of which he sustained a closed 
head injury and scalp laceration.

5.  At the time of the December 18, 1982, motor vehicle 
accident the veteran is not shown to have been on authorized 
travel from active duty service to his home.  

CONCLUSION OF LAW

The veteran was not on active duty at the time he sustained a 
head injury.  38 U.S.C.A. §§ 106(c), 1131 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.6, 3.303 
(2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative assert, in essence, that 
service connection should be granted for residuals of a 
closed head injury.  Specifically, the veteran's 
representative has essentially asserted that, even though the 
veteran was involved in the accident in which he sustained a 
head injury the day following the date of his service 
separation, he should be considered to have been under 
"military control" at that time as he was allowed a certain 
amount of travel time to get home.  See transcript of March 
1997 personal hearing, pages 6 and 7.  Additionally, the 
veteran is shown to have alleged that he injured his head 
during a motor vehicle accident on December 18, 1982, and 
that, at that time, he was on appellate leave with the 
military, and had been so for more than 1 year.  He contends 
that he was not informed that he had been discharged from 
service, effective December 17, 1982, until after his 
accident.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law redefines the 
obligations of the VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.103(a) (2000).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the June 1996 rating decision that, in essence, 
entitlement to service connection was not warranted because, 
at the time of the motor vehicle accident that caused the 
veteran's head injury, he was not on active duty and he was 
not on official military travel time.  That is the key issue 
in this case, and the rating decision, as well as the Board's 
July 1999 remand, which was issued in order to ensure 
compliance with due process requirements, informed the 
veteran of the statutory and regulatory requirements which 
are germane to his case.  Moreover, the veteran is shown to 
have been advised by several letters, including those dated 
in July and August 1995, and April and September 1996, 
concerning specific information needed by VA to accurately 
process his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes the discussions in the rating 
decision, 1999 Board remand, and letters sent to the 
appellant informed him of the information and evidence needed 
to support his claim for service connection and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this regard, it is noted that the RO in the 
course of this appeal has obtained certain evidence in an 
effort to substantiate the veteran's claim, to include 
service personnel records, private medical records, as well 
as documentation from the Hot Springs Police Department.  

The veteran is also shown to have been provided a VA 
examination in 1995, in which during the course of the 
examination the examiner provided comprehensive examination 
findings as well as a diagnosis.  VA has satisfied its duties 
to notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  This is particularly found in this case as, will 
be discussed below, the law and not the evidence is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...."  38 U.S.C.A. § 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

In the instant case, the applicable legal criteria pertaining 
to active duty service and official military travel time are 
contained in 38 C.F.R. § 3.6 (2000).  See also 38 U.S.C.A. § 
106(c) (West 1991).  1999). That provision states that active 
military, naval, and air service "includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 C.F.R. § 3.6(a) (2000).  It 
also states that active duty involves "[a]uthorized travel 
to or from such duty or service," 38 C.F.R. § 3.6(b)(6) 
(2000), and that "[a] person discharged or released from a 
period of active duty, shall be deemed to have continued on 
active duty during the period of time immediately following 
the date of such discharge or release from such duty 
determined by the Secretary concerned to have been required 
for him or her to proceed to his or her home by the most 
direct route, and, in all instances, until midnight of the 
date of such discharge or release."  38 C.F.R. § 3.6(b)(7) 
(2000).

The veteran's DD Form 214 reflects active service from June 
27, 1979, to December 17, 1982.  The evidence of record shows 
that the veteran was admitted into a private medical 
facility, Ouachita Hospital, on December 18, 1982, with a 
closed head injury and scalp laceration.  He was subsequently 
discharged later in December 1982 to St. Joseph Hospital for 
further treatment, to include physical therapy and simulation 
in order to gradually improve his neurologic function.  

A VA Form 21-4176, Report of Accidental Injury in Support of 
Claim for Compensation or Pension, shown to have been 
completed by the veteran in August 1995, notes that he 
reported being involved in an automobile accident on December 
18, 1982, where as a result he hit a telephone pole.  In 
contending that the accident occurred while he was in the 
armed forces, the veteran indicated that he was on appellate 
leave and did not know that he had been discharged until 
several months later since the accident left him in bad 
shape.  He added that a police report was completed by the 
Hot Springs Police Department.  

An accident report, supplied by the Hot Springs Police 
Department, is of record.  This report, dated on December 18, 
1982, shows that the veteran was rendered unconscious as a 
result of a motor vehicle accident occurring that same day.  
The accident was noted to have occurred at 12:45 p.m. and the 
veteran was noted to have been transported to a hospital by 
an ambulance service.  

As noted above, the veteran was afforded a personal hearing 
at the RO in March 1997.  In the course of the hearing it was 
asserted that the veteran was on appellate leave from October 
14, 1981, to the time of his service discharge, December 17, 
1982.  The veteran stated that during this period of 
appellate leave he was working a full-time private job in Hot 
Springs.  He added that he was not notified that he had been 
discharged from the service until approximately 1983, when he 
was so informed by his parents; the veteran testified that 
his parents had been so notified about 4 days after his 
December 17, 1982 separation.  He stated that as a result of 
his accident he suffered from minor seizures, bad eyesight, 
and a speech impediment.  The veteran further testified that 
he had spent the night of December 17, 1982, in a motel, and 
was returning home on December 18, 1982, when the accident 
happened.  The veteran's representative appeared to argue 
that as the veteran was discharged on December 17, 1982, even 
though he was at that time on appellate leave, he was 
entitled to a couple of days of travel time to get home.  The 
representative further indicated that it seemed to him that 
some type of provision or regulation allowed for the veteran 
"so much time" after his service discharge to get home, and 
that, in essence, during that travel time he was still under 
"military control."  See pages 6 and 7 of hearing 
transcript.  

The Board notes that several service personnel records of the 
veteran's have been associated with the record.  Review of 
these records show, in pertinent part, that the veteran 
received a summary court martial in May 1981, that he was 
placed on appellate leave on October 14, 1981, and that he 
was awarded a bad conduct discharge on December 17, 1982.  
The Board notes, parenthetically, that in June 1995 the Naval 
Discharge Review Board corrected the veteran's record to show 
that his December 17, 1982, discharge was under honorable 
conditions (general).  

Entitlement to service connection for residuals of a closed 
head injury is not warranted.  The evidence does not 
demonstrate that the veteran's claimed head injury either 
occurred in or was caused by military service.  The record, 
as discussed above, clearly goes to show that the accident 
which allegedly caused the veteran's claimed head injury 
residuals happened on December 18, 1982, one day following 
the veteran's service discharge.  The question of whether 
service connection can be granted for the claim presently on 
appeal is hinged upon the applicability of 38 C.F.R. § 
3.6(b)(6) and (7) (2000) (or 38 U.S.C.A. § 106(c) (West 
1991)).  These permit the extension of active duty to 
include, "the period of time immediately following the date 
of such discharge or release from such duty determined by the 
Secretary concerned to have been required for [the member of 
the service] to proceed to his or her home by the direct 
route."  In this case, the veteran, at the time of December 
18, 1982, accident was clearly not on "[a]uthorized 
travel...from such duty or service."  In the instant case, 
the evidence shows that the veteran had been home in Hot 
Springs for a period of in excess of one year prior to the 
accident.  The veteran testified in 1999 that he was driving 
home from a motel the day of the accident.  Clearly, at the 
time of the December 18, 1982, motor vehicle accident the 
veteran is not shown to have been on authorized travel from 
active duty service to his home.

In a case such as the one at hand, the law, and not the 
evidence, is dispositive.  See Sabonis v. Brown 6 Vet. App. 
426 (1994).  The issue is whether the veteran's December 1982 
motor vehicle accident happened during a period of "active 
duty" as defined by the pertinent law and regulations.  The 
veteran in this case has failed to establish such, and, 
consequently, his claim has no legal merit.  Accordingly, his 
claim must be denied.


ORDER

Entitlement to service connection for residuals of a closed 
head injury is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

